
	

114 S3267 IS: Countering Iranian Threats Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3267
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Corker (for himself, Mr. Menendez, Mr. Rubio, Mr. Manchin, Mr. Cotton, and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To protect against threats posed by Iran to the United States and allies of the United States, and
			 for other purposes. 
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Countering Iranian Threats Act of 2016.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Findings. TITLE I—Strategy for countering certain Iranian activity Sec. 101. Regional strategy for countering conventional and asymmetric Iranian activity and threats in the Middle East and North Africa. TITLE II—Sanctions Sec. 201. Imposition of sanctions with respect to the IRGC. Sec. 202. Enforcement of arms embargos. Sec. 203. Imposition of sanctions in response to Iran's ballistic missile program. Sec. 204. Continuation in effect of sanctions for Iranian support relating to terrorism or development of delivery systems for weapons of mass destruction. Sec. 205. Continuation in effect of sanctions with respect to human rights abuses by Iran. Sec. 206. Imposition of sanctions with respect to persons that destabilize certain countries or that are responsible for human rights abuses. Sec. 207. Codification of sanctions with respect to Iranian activities undermining cybersecurity. Sec. 208. Mandatory cyber sanctions. Sec. 209. Prohibition on licenses for offshore dollar clearing transactions with Iranian financial institutions. Sec. 210. Clarification that freezing of assets of Iranian financial institutions includes assets in possession or control of a United States person pursuant to a U-turn transaction. Sec. 211. Imposition of sanctions relating to corruption in Iran. Sec. 212. Extension of Iran Sanctions Act of 1996. TITLE III—Reports Sec. 301. Report on sanctions relief. Sec. 302. Reports on offshore United States dollar clearing for transactions involving the Government of Iran or Iranian persons. Sec. 303. Report on coordination of sanctions between the United States and the European Union. Sec. 304. Reports on Iranian research and development and breakout times. Sec. 305. Report on nuclear program cooperation with North Korea. Sec. 306. Report on use by the Government of Iran of commercial aircraft and related services for illicit military or other activities. Sec. 307. IRGC watch list and report. Sec. 308. Report on United States citizens detained by Iran. Sec. 309. Responsibilities of International Atomic Energy Agency. TITLE IV—General provisions Sec. 401. Exceptions for national security and humanitarian assistance. Sec. 402. Presidential waiver authority for specified sanctions. Sec. 403. Requests from Congress relating to imposition of sanctions. Sec. 404. Mandatory investigations.  2.DefinitionsIn this Act:
 (1)Act of international terrorismThe term act of international terrorism has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (2)Appropriate congressional committeesThe term appropriate congressional committees has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (3)Foreign personThe term foreign person means a person that is not a United States person. (4)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (5)Iranian financial institutionThe term Iranian financial institution has the meaning given that term in section 104A of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513b).
 (6)Iranian personThe term Iranian person means— (A)an individual who is a citizen or national of Iran; or
 (B)an entity organized under the laws of Iran or otherwise subject to the jurisdiction of the Government of Iran.
 (7)IRGCThe term IRGC means Iran's Islamic Revolutionary Guard Corps. (8)KnowinglyThe term knowingly has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (9)PersonThe term person means an individual or entity. (10)Significant activities undermining cybersecurityThe term significant activities undermining cybersecurity includes—
 (A)significant efforts to— (i)deny access to or degrade, disrupt, or destroy an information and communications technology system or network; or
 (ii)exfiltrate information from such a system or network without authorization; (B)significant destructive malware attacks; and
 (C)significant denial of service activities. (11)State sponsor of terrorismThe term state sponsor of terrorism has the meaning given that term in section 301 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8541).
 (12)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
 3.FindingsCongress makes the following findings: (1)The United States is in no way committed to suspend or refrain from imposing sanctions on Iran for its continued support of acts of international terrorism and other acts that destabilize international order, including the pursuit of chemical and biological weapons of mass destruction programs, malicious cyber activities, or development of or trade in proliferation-sensitive technology such as ballistic and cruise missiles, or the commission of human rights abuses.
 (2)Iran is designated as a state sponsor of terrorism by the United States, and continues to threaten the national security and foreign policy interests of the United States and countries with which the United States shares common strategic and foreign policy objectives.
			IStrategy for countering certain Iranian activity
			101.Regional strategy for countering conventional and asymmetric Iranian activity and threats in the
			 Middle East and North Africa
 (a)In generalNot later than January 10, 2017, and every 2 years thereafter, the Secretary of State, the Secretary of Defense, the Secretary of the Treasury, and the Director of National Intelligence shall jointly develop and submit to the appropriate congressional committees a 10-year strategy to counter conventional and asymmetric Iranian activities and threats in the Middle East, North Africa, and beyond.
 (b)ElementsThe strategy required by subsection (a) shall include at a minimum the following:
 (1)A summary of the near- and long-term United States objectives, plans, and means for building a regional security architecture capable of and committed to countering Iran’s destabilizing activities.
 (2)A summary of United States objectives for individual country capabilities and contributions to the regional security architecture, including an estimated timeline for achieving desired capabilities, for each member of the Gulf Cooperation Council, Egypt, Jordan, Iraq, and Israel.
 (3)An assessment of Iran’s strategy and objectives for the Middle East region, and an assessment of anticipated modifications to Iranian objectives, policies, and activities for achieving the strategy.
 (4)An assessment of Iran’s conventional force capabilities, and an assessment of Iranian plans to upgrade its conventional force capabilities, including its acquisition, development, and deployment of ballistic and cruise missile capabilities, unmanned aerial vehicles, and maritime offensive and anti-access or area denial capabilities, and an assessment of what such capabilities Iran is likely to possess 5, 8, and 10 years following the date on which the strategy is submitted.
 (5)An assessment of Iran’s chemical and biological weapons capabilities and an assessment of Iranian plans to upgrade its chemical or biological weapons capabilities.
 (6)An assessment of Iran’s asymmetric activities in the region, including— (A)the size, capabilities, and activities of the IRGC, including the Quds Force;
 (B)the size, capabilities, and activities of Iran’s cyber operations; (C)the types and amount of support, including funding, lethal and nonlethal contributions, and training, provided to Hezbollah, Hamas, special groups in Iraq, the regime of Bashar al-Assad in Syria, Houthi fighters in Yemen, and other violent groups across the Middle East;
 (D)the scope and objectives of Iranian information operations and use of propaganda; and (E)an assessment of anticipated modifications by Iran to the activities described in subparagraphs (A) through (D) over the course of the 10 to 15 years after the strategy is submitted.
 (7)An assessment of Iran’s strategy regarding other countries in the region, including Syria, Lebanon, Iraq, Yemen, the Palestinian territories, and the countries of the Gulf Cooperation Council, and an assessment of any anticipated modifications to objectives, policies, and activities for achieving that strategy.
 (8)A description of current and planned activities, engagements, exercises, military sales, training, intelligence and surveillance support, and other forms of security assistance and cooperation for United States partners and allies in the region, in order to actively counter current Iranian conventional and asymmetric threats described under paragraphs (3) through (7), as well as to prepare for evolving threats from Iran, including an assessment of the impact of activities described in paragraph (7) on Israel’s qualitative military edge.
 (9)An outline of United States authorities, planning, and actions, unilaterally and in cooperation with foreign governments, to counter threats from Iran’s conventional force capabilities described in paragraph (4).
 (10)An outline, including specific examples, of United States authorities, planning, and actions, unilaterally and in cooperation with foreign governments, to counter Iran’s threat network described in subparagraphs (A) through (E) of paragraph (6) and in paragraph (7), including—
 (A)interdiction of Iranian lethal arms bound for groups designated as foreign terrorist organizations; (B)interdiction of Iranian activities and prevention of Iranian harassment or interference in international commercial shipping lanes;
 (C)countering Iranian attempts to undermine or subvert internationally recognized governments in the Middle East region; and
 (D)countering Iran’s support for the regime of Bashar al-Assad in Syria, including— (i)financial assistance, military equipment and personnel, and other support provided to that regime; and
 (ii)support and direction to other armed actors that are not Syrian or Iranian and are acting on behalf of that regime.
 (11)A review of individual country contributions to the regional security architecture. (12)A review of efforts to counter Iran’s conventional and asymmetric capabilities in the Middle East and North Africa.
 (13)An assessment of the commitment and capabilities of United States allies and partners to countering Iran’s conventional and asymmetric capabilities in the Middle East and North Africa.
 (c)Form of strategyThe strategy required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
				IISanctions
			201.Imposition of sanctions with respect to the IRGC
 (a)In generalBeginning on the date that is 90 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) with respect to the IRGC and foreign persons that are officials, agents, or affiliates of the IRGC.
 (b)Sanctions describedThe sanctions described in this subsection are the following: (1)Sanctions applicable with respect to a foreign person pursuant to Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism).
 (2)Sanctions applicable with respect to an entity that is designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
					202.Enforcement of arms embargos
 (a)In generalExcept as provided in subsection (d), the President shall impose the sanctions described in subsection (b) with respect to any person that—
 (1)engages in any activity that materially contributes to the supply, sale, or transfer directly or indirectly to or from Iran, or for the use in or benefit of Iran, of any battle tanks, armored combat vehicles, large caliber artillery systems, combat aircraft, attack helicopters, warships, missiles or missile systems, as defined for the purpose of the United Nations Register of Conventional Arms, or related materiel, including spare parts; or
 (2)provides to Iran any technical training, financial resources or services, advice, other services or assistance related to the supply, sale, transfer, manufacture, maintenance, or use of arms and related materiel described in paragraph (1).
					(b)Sanctions described
 (1)Blocking of propertyThe President shall block, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), all transactions in all property and interests in property of any person subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Exclusion from United StatesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any person subject to subsection (a) that is an alien.
					(c)Exceptions and penalties
 (1)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of subsection (b)(1).
 (2)Compliance with United Nations headquarters agreementSubsection (b)(2) shall not apply if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States.
 (3)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(1) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (d)ExceptionThe President is not required to impose sanctions under subsection (a) with respect to a person for engaging in an activity described in that subsection if the President certifies to the appropriate congressional committees that—
 (1)permitting the activity is in the national security interest of the United States; (2)Iran no longer presents a significant threat to the national security of the United States and to the allies of the United States; and
 (3)the Government of Iran has ceased providing operational or financial support for acts of international terrorism and no longer satisfies the requirements for designation as a state sponsor of terrorism.
					203.Imposition of sanctions in response to Iran's ballistic missile program
 (a)In generalThe President shall impose the sanctions described in subsection (b) with respect to any person that the President determines, on or after the date of the enactment of this Act—
 (1)has engaged in any activity that has materially contributed, or poses a risk of materially contributing, to the activities of the Government of Iran with respect to its ballistic missile program, or any other program in Iran for developing, deploying, or maintaining systems capable of delivering weapons of mass destruction, including any efforts to manufacture, acquire, possess, develop, transport, transfer, or use such capabilities;
 (2)is a successor entity to a person referred to in paragraph (1); (3)owns or controls, is owned or controlled by, or is under common ownership or control with, a person referred to in paragraph (1);
 (4)is acting for or on behalf of a person referred to in paragraph (1), (2), or (3); or (5)has knowingly provided, or attempted to provide, financial, material, technological, or other support for, or goods or services in support of, a person referred to in paragraph (1), (2), (3), or (4).
					(b)Sanctions described
 (1)Blocking of propertyThe President shall block, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), all transactions in all property and interests in property of any person subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Exclusion from United StatesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any person subject to subsection (a) that is an alien.
					(c)Exception and penalties
 (1)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of subsection (b)(1).
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(1) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (d)Rule of constructionNothing in this section shall be construed to limit the authority of the President to designate persons for the imposition of sanctions pursuant to Executive Order 13382 (50 U.S.C. 1701 note; relating to blocking property of weapons of mass destruction delivery system proliferators and their supporters) or Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism), or otherwise pursuant to the International Emergency Economic Powers Act.
				(e)Report on contributions to Iran's ballistic missile program
 (1)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report describing each person that—
 (A)has, during the period specified in paragraph (2), conducted any activity that has materially contributed, or poses a risk of materially contributing, to the activities of the Government of Iran with respect to its ballistic missile program, or any other program in Iran for developing, deploying, or maintaining systems capable of delivering weapons of mass destruction, including any efforts to manufacture, acquire, possess, develop, transport, transfer, or use such capabilities;
 (B)is a successor entity to a person referred to in subparagraph (A); (C)owns or controls, is owned or controlled by, or is under common ownership or control with, a person referred to in subparagraph (A);
 (D)is acting for or on behalf of a person referred to in subparagraph (A), (B), or (C); or (E)is known or believed to have provided, or attempted to provide, during the period specified in paragraph (2), financial, material, technological, or other support for, or goods or services in support of, any material contribution to any such program carried out by a person described in subparagraph (A), (B), (C), or (D).
 (2)Period specifiedThe period specified in this paragraph is— (A)in the case of the first report submitted under paragraph (1), the period beginning on July 14, 2015, and ending on the date the report is submitted; and
 (B)in the case of a subsequent such report, the 180-day period preceding the submission of the report.
 (3)Form of reportEach report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.
					(f)Report on sectors involved in ballistic missile program
 (1)In generalNot later than 120 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees, and publish in the Federal Register, a list of the sectors of the economy of Iran that are directly or indirectly facilitating, supporting, or involved with the development of or transfer to Iran of ballistic missiles or technology, parts, components, or technology information relating to ballistic missiles.
 (2)Form of reportEach report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.
					204.Continuation in effect of sanctions for Iranian support relating to terrorism or development of
			 delivery systems for weapons of mass destruction
 (a)In generalUnited States sanctions imposed with respect to a person under Executive Order 13382 (50 U.S.C. 1701 note; relating to blocking property of weapons of mass destruction delivery system proliferators and their supporters) or Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism), and imposed as a result of activities described in subsection (b), that are in effect on the day before the date of the enactment of this Act, shall remain in effect until the date that is 90 days after the date on which the President submits to the appropriate congressional committees the certification described in subsection (c) with respect to the person.
 (b)Activities describedAn activity described in this subsection is— (1)any activity that materially contributes, or poses a risk of materially contributing, to the activities of the Government of Iran with respect to its ballistic missile program, or any other program in Iran for developing, deploying, or maintaining systems capable of delivering weapons of mass destruction, including any efforts to manufacture, acquire, possess, develop, transport, transfer, or use such capabilities; or
 (2)support for acts of international terrorism. (c)Certification (1)In generalA certification described in this subsection is a certification that—
 (A)the person with respect to which sanctions were imposed under Executive Order 13382 or Executive Order 13224 has not, during the 12-month period immediately preceding the date of the certification, provided support for, otherwise facilitated or engaged in any activity described in subsection (b); and
 (B)the person is not expected to resume any such activity. (2)Submission to congress (A)In generalThe President shall submit the certification described in paragraph (1) to the appropriate congressional committees in writing and shall include a detailed justification for the certification.
 (B)Form of certificationThe certification described in paragraph (1) shall be submitted in unclassified form but may include a classified annex.
 (d)ReimpositionIf sanctions are suspended with respect to a person under this section, such sanctions shall be reinstated if the President determines that the person has resumed any activity described in subsection (b).
				205.Continuation in effect of sanctions with respect to human rights abuses by Iran
 (a)In generalUnited States sanctions applicable with respect to a person under any provision of law specified in subsection (b) for involvement in human rights abuses in Iran or on behalf of the Government of Iran that are in effect on the day before the date of the enactment of this Act shall remain in effect until the date that is 90 days after the date on which the President submits to the appropriate congressional committees the certification described in subsection (c).
 (b)Provisions of law specifiedA provision of law specified in this subsection is any provision of the following: (1)Executive Order 13553 (50 U.S.C. 1701 note; relating to blocking property of certain persons with respect to serious human rights abuses by the Government of Iran).
 (2)Executive Order 13606 (50 U.S.C. 1701 note; relating to blocking the property and suspending entry into the United States of certain persons with respect to grave human rights abuses by the Governments of Iran and Syria via information technology).
 (3)Executive Order 13628 (50 U.S.C. 1701 note; relating to authorizing the implementation of certain sanctions set forth in the Iran Threat Reduction and Syria Human Rights Act of 2012 and additional sanctions with respect to Iran).
 (4)The Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.).
 (5)The Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.). (c)Certification (1)In generalA certification described in this subsection is a certification that—
 (A)the person with respect to which sanctions were imposed under any provision of law specified in subsection (b) for involvement in human rights abuses described in subsection (a) has not, during the 12-month period immediately preceding the date of the certification, provided support for, otherwise facilitated or engaged in any activity for which sanctions may be imposed under any such provision of law for involvement in such human rights abuses; and
 (B)the person is not expected to resume any such activity. (2)Submission to congress (A)In generalThe President shall submit the certification described in paragraph (1) to the appropriate congressional committees in writing and shall include a detailed justification for the certification.
 (B)Form of certificationThe certification described in paragraph (1) shall be submitted in unclassified form but may include a classified annex.
 (d)ReimpositionIf sanctions are suspended with respect to a person under this section, such sanctions shall be reinstated if the President determines that the person has resumed any activity described in subsection (c)(1)(A).
 (e)Rule of constructionNothing in this section shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), any provision of law specified in subsection (b), or any other provision of law.
				206.Imposition of sanctions with respect to persons that destabilize certain countries or that are
			 responsible for human rights abuses
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a list of each person the Secretary determines, based on credible evidence—
 (1)has committed, or poses a significant risk of committing, an act or acts of violence that have the purpose or effect of—
 (A)threatening the peace or stability of a covered country or the government of a covered country; (B)undermining efforts to promote economic reconstruction and political reform in a covered country or to provide humanitarian assistance to the people of a covered country or Syria; or
 (C)undermining the peace process in Syria; (2)has been responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, or has participated in, the commission of human rights abuses in a covered country or Syria, including human rights abuses related to repression;
 (3)has committed or facilitated, directly or indirectly, human rights abuses or other acts of violence, intimidation, or harassment, in Iran on or after June 12, 2009, on behalf of the Government of Iran;
 (4)has materially assisted, sponsored, or provided financial, material, logistical, or technical support for, or goods or services in support of, an activity described in paragraph (1), (2), or (3) or any person who engages in such an activity;
 (5)has been responsible for extrajudicial killings, torture, or other gross violations of internationally recognized human rights committed against individuals in Iran who seek—
 (A)to expose illegal activity carried out by officials of the Government of Iran; or (B)to obtain, exercise, defend, or promote internationally recognized human rights and freedoms, such as the freedoms of religion, expression, association, and assembly, and the rights to a fair trial and democratic elections;
 (6)has acted as an agent of or on behalf of a foreign person in a matter relating to an activity described in paragraph (5);
 (7)has been a government official, or a senior associate of such an official, responsible for, or complicit in, ordering, controlling, or otherwise directing, acts of significant corruption in Iran, including the expropriation of private or public assets for personal gain, corruption related to government contracts or the extraction of natural resources, bribery, or the facilitation or transfer of the proceeds of corruption to foreign jurisdictions; or
 (8)has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, an activity described in paragraph (7).
					(b)Sanctions described
 (1)In generalThe President may, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block all transactions in all property and interests in property of a person on the list required by subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this section.
 (3)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1) or any regulation, license, or order issued to carry out paragraph (1) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (c)Covered country definedIn this section, the term covered country means Bahrain, Iraq, Jordan, Kuwait, Lebanon, Saudi Arabia, Qatar, the United Arab Emirates, or Yemen.
				207.Codification of sanctions with respect to Iranian activities undermining cybersecurity
 (a)In generalUnited States sanctions with respect to activities of the Government of Iran, persons acting for or on behalf of that Government, or persons located in Iran that undermine cybersecurity provided for in Executive Order 13694 (50 U.S.C. 1701 note; relating to blocking the property of certain persons engaging in significant malicious cyber-enabled activities), as that Executive order is in effect on the day before the date of the enactment of this Act, shall remain in effect until the date that is 90 days after the date on which the President submits to the appropriate congressional committees the certification described in subsection (b).
				(b)Certification
 (1)In generalA certification described in this subsection is a certification that— (A)the person with respect to which sanctions were imposed under Executive Order 13694 has not, during the 12-month period immediately preceding the date of the certification, provided support for, otherwise facilitated or engaged in any activity for which sanctions may be imposed under that Executive order (as in effect on the day before the date of the enactment of this Act); and
 (B)the person is not expected to resume any such activity. (2)Submission to congress (A)In generalThe President shall submit the certification described in paragraph (1) to the appropriate congressional committees in writing and shall include a detailed justification for the certification.
 (B)Form of certificationThe certification described in paragraph (1) shall be submitted in unclassified form but may include a classified annex.
 (c)ReimpositionIf sanctions are suspended with respect to a person under this section, such sanctions shall be reinstated if the President determines that the person has resumed any activity for which sanctions may be imposed under Executive Order 13694 (as in effect on the day before the date of the enactment of this Act).
 (d)Rule of constructionNothing in this section shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
				208.Mandatory cyber sanctions
 (a)Mandatory designationsThe President shall designate any person under this subsection that the President determines has directly or indirectly engaged in significant activities undermining cybersecurity by the Government of Iran or any person acting for or on behalf of the Government of Iran in connection with such activities.
 (b)Effect of designationA person designated pursuant to subsection (a) shall be subject to all applicable sanctions specified in Executive Order 13694 (50 U.S.C. 1701 note; relating to blocking the property of certain persons engaging in significant malicious cyber-enabled activities).
				(c)Report required
 (1)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the President shall submit to the appropriate congressional committees a report that describes significant activities undermining cybersecurity conducted by the Government of Iran, a person owned or controlled, directly or indirectly, by that Government, or any person acting for or on behalf of that Government.
 (2)ElementsThe report required by paragraph (1) shall include— (A)an assessment of the extent to which a foreign government has provided material support to the Government of Iran, to any person owned or controlled, directly or indirectly, by that Government, or to any person acting for or on behalf of that Government, in connection with the conduct of significant activities undermining cybersecurity; and
 (B)a strategy for the United States to counter Iran’s efforts to conduct significant activities undermining cybersecurity directed against the United States that includes a description of the efforts of the United States to engage foreign governments in preventing the Government of Iran, persons owned or controlled, directly or indirectly, by that Government, and persons acting for or on behalf of that Government from conducting significant activities undermining cybersecurity.
 (3)Form of reportThe report required by paragraph (1) shall be submitted in an unclassified form but may include a classified annex.
					209.Prohibition on licenses for offshore dollar clearing transactions with Iranian financial
			 institutions
 (a)In generalThe President may not issue any license under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to an offshore dollar clearing entity to conduct a transaction with an Iranian financial institution in United States dollars.
				(b)Submission of documents to Congress
 (1)In generalThe President shall submit to the appropriate congressional committees a copy of each document described in paragraph (2) not later than 30 days after the issuance of the document.
 (2)Documents describedA document described in this paragraph is any guidance, including executive actions, rules, regulations, frequently asked question documents, written communications, or any other commitments issued to an offshore dollar clearing entity regarding offshore dollar clearance for transactions with an Iranian financial institution in United States dollars.
 (c)TerminationThis section shall terminate on the date on which the President certifies to Congress that Iran is no longer a state sponsor of terrorism.
				210.Clarification that freezing of assets of Iranian financial institutions includes assets in
			 possession or control of a United States person pursuant to a U-turn
 transactionSection 1245(c) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(c)) is amended—
 (1)by striking The President and inserting:  (1)In generalThe President; and
 (2)by adding at the end the following:  (2)Treatment of certain transactions (A)U-turn transactionsProperty that comes within the possession or control of a United States person pursuant to a transfer of funds that arises from, and is ordinarily incident and necessary to give effect to, an underlying transaction shall be considered to come within the possession or control of that person for purposes of paragraph (1).
 (B)Book transfersA transfer of funds or other property for the benefit of an Iranian financial institution that is made between accounts of the same financial institution shall be considered property or interests in property of that Iranian financial institution for purposes of paragraph (1) even if that Iranian financial institution is not the direct recipient of the transfer..
				211.Imposition of sanctions relating to corruption in Iran
 (a)In generalThe President is authorized and encouraged to impose the sanctions described in section 9(b) of the Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (22 U.S.C. 8908(b)) with respect to—
 (1)any official of the Government of Iran, or a close associate or family member of such an official, or any other person that the President determines is responsible for, or complicit in, or responsible for ordering, controlling, or otherwise directing, acts of significant corruption in Iran, including the expropriation of private or public assets for personal gain, corruption related to government contracts or the extraction of natural resources, bribery, or the facilitation or transfer of the proceeds of corruption to foreign jurisdictions; and
 (2)any individual who has assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, an act described in paragraph (1).
 (b)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (a) or any regulation, license, or order issued to carry out subsection (a) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 212.Extension of Iran Sanctions Act of 1996Section 13(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended by striking December 31, 2016 and inserting December 31, 2026.
			IIIReports
			301.Report on sanctions relief
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report detailing—
 (1)the estimated monetary value of any sanctions relief that Iran has received since July 14, 2015; (2)Iran’s use of funds made available pursuant to such sanctions relief, including—
 (A)whether and the degree to which Iran used any such funds to support acts of international terrorism and the regime of Bashar al-Assad in Syria, to advance nuclear weapons or ballistic missile efforts, or to commit any violation of the human rights of the people of Iran; and
 (B)whether Iran’s access to such funds resulted in an increase in the resources Iran devoted to activities described in subparagraph (A); and
 (3)the extent to which senior officials of the Government of Iran have diverted any such funds into their personal accounts.
 (b)Report before providing iran access to the united states dollarNot later than 30 days before the President implements any measure that would provide access to the United States dollar to the Government of Iran or an Iranian person, the President shall submit to Congress a report that describes the measure.
 (c)Form of reportEach report required by this section shall be submitted in an unclassified form but may include a classified annex.
				302.Reports on offshore United States dollar clearing for transactions involving the Government of Iran
			 or Iranian persons
 (a)In generalNot later than 60 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of the Treasury shall submit to the appropriate congressional committees and publish in the Federal Register a report that contains—
 (1)a list of any financial institutions that the Secretary has identified as— (A)operating an offshore United States dollar clearing system that conducts transactions involving the Government of Iran or an Iranian person; or
 (B)participating in a transaction described in subparagraph (A) through a system described in that clause; and
 (2)a detailed assessment of the status of efforts by the Secretary to prevent the conduct of transactions described in paragraph (1)(A) through systems described in that subparagraph.
 (b)Form of reportEach report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
				303.Report on coordination of sanctions between the United States and the European Union
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report that includes the following:
 (1)A description of each instance, during the period specified in subsection (b)— (A)in which the United States has imposed sanctions with respect to a person for activity related to the proliferation of weapons of mass destruction or delivery systems for such weapons to or by Iran, support for acts of international terrorism by Iran, or human rights abuses in Iran, but in which the European Union has not imposed corresponding sanctions; and
 (B)in which the European Union has imposed sanctions with respect to a person for activity related to the proliferation of weapons of mass destruction or delivery systems for such weapons to or by Iran, support for acts of international terrorism by Iran, or human rights abuses in Iran, but in which the United States has not imposed corresponding sanctions.
 (2)An explanation for the reason for each discrepancy between sanctions imposed by the European Union and sanctions imposed by the United States described in subparagraphs (A) and (B) of paragraph (1).
 (b)Period specifiedThe period specified in this subsection is— (1)in the case of the first report submitted under subsection (a), the period beginning on September 1, 2009, and ending on the date the report is submitted; and
 (2)in the case of a subsequent such report, the 180-day period preceding the submission of the report. (c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
				304.Reports on Iranian research and development and breakout times
 (a)In generalNot later than January 10, 2017, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report detailing—
 (1)any research and development conducted by Iran that may substantially reduce the time for Iran to acquire a nuclear weapon;
 (2)an assessment of the period of time it would take Iran to acquire the nuclear material to produce one nuclear weapon; and
 (3)an assessment of the capacity and capability of the International Atomic Energy Agency to effectively monitor the nuclear program of Iran, including whether the International Atomic Energy Agency is receiving sufficient access to investigate suspicious sites or allegations of covert nuclear-related activities and whether it has the required funding, manpower, and authorities to undertake the required verification regime inside Iran.
 (b)Form of reportEach report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
				305.Report on nuclear program cooperation with North Korea
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report on any cooperation between Iran and North Korea on their nuclear programs, including the identity of Iranian and North Korean persons that have knowingly engaged in or directed the provision of material support or the exchange of information between North Korea and Iran on their respective nuclear programs.
 (b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
				306.Report on use by the Government of Iran of commercial aircraft and related services for illicit
			 military or other activities
 (a)ReportNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President, in consultation with the Secretary of Defense and the Secretary of State, shall submit to the appropriate congressional committees a report on the use by the Government of Iran of commercial aircraft and related services for illicit military or other activities during the period specified in subsection (c).
 (b)Elements of reportThe report required under subsection (a) shall include— (1)a description of the extent to which the Government of Iran has used commercial aircraft or related services to transport illicit cargo to or from Iran, including military goods, weapons, military personnel, military-related electronic parts and mechanical equipment, and rocket or missile components;
 (2)a list of airports outside of Iran at which such aircraft have landed; (3)a description of the extent to which the commercial aviation sector of Iran has provided financial, material, and technological support to the IRGC or any of its agents or affiliates, including Mahan Air;
 (4)a description of the extent to which foreign governments and persons have facilitated the activities described in paragraph (1), including allowing the use of airports, services, or other resources; and
 (5)a description of the efforts of the President to address the activities described in paragraphs (1), (3), and (4).
 (c)Period specifiedThe period specified in this subsection is— (1)in the case of the first report submitted under subsection (a), the period beginning on the date that is 5 years before the date of the enactment of this Act and ending on the date the report is submitted; and
 (2)in the case of a subsequent such report, the 180-day period preceding the submission of the report. 307.IRGC watch list and report (a)In generalThe Secretary of the Treasury shall establish, maintain, and publish in the Federal Register a list (to be known as the IRGC Watch List) of—
 (1)each entity in which the IRGC or an agent or affiliate of the IRGC has an ownership interest of less than 25 percent;
 (2)each entity in which the IRGC does not have an ownership interest if the IRGC or an agent or affiliate of the IRGC maintains a presence on the board of directors of the entity or otherwise influences the actions, policies, or personnel decisions of the entity; and
 (3)each person that controls, manages, or directs an entity described in paragraph (1) or (2). (b)Report required (1)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of the Treasury shall submit to the appropriate congressional committees a report that includes—
 (A)the list required by subsection (a) and, in the case of any report submitted under this subsection after the first such report, any changes to the list since the submission of the preceding such report; and
 (B)an assessment of the role of the IRGC and its agents and affiliates in, and its penetration into, the economy of Iran.
 (2)Form of reportEach report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
					308.Report on United States citizens detained by Iran
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report on United States citizens, including United States citizens who are also citizens of other countries, detained by Iran or groups supported by Iran that includes—
 (1)information regarding any officials of the Government of Iran involved in any way in the detentions; and
 (2)a summary of efforts the United States Government has taken to secure the swift release of those United States citizens.
 (b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
				309.Responsibilities of International Atomic Energy Agency
 (a)Sense of congressIt is the sense of Congress that— (1)the International Atomic Energy Agency must have sufficient funding, manpower, and authority to undertake its verification responsibilities; and
 (2)the President should engage with international partners to ensure that the International Atomic Energy Agency is fully funded.
 (b)ReportNot later than January 10, 2017, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a report outlining efforts with international partners to achieve the goal described in subsection (a) and identifying impediments to achieving that goal.
 (c)Government accountability office reportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Comptroller General of the United States shall submit to the appropriate congressional committees a report assessing the capacity of the International Atomic Energy Agency to fulfill its verification responsibilities in Iran.
 (d)Form of reportEach report required by this section shall be submitted in unclassified form, but may include a classified annex.
				IVGeneral provisions
			401.Exceptions for national security and humanitarian assistance
 (a)In generalThe following activities shall be exempt from sanctions under sections 201, 203, 204, 205, 207, and 208:
 (1)Any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or to any authorized intelligence activities of the United States.
 (2)Any transaction necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, or under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967.
 (3)The conduct or facilitation of a transaction for the sale of agricultural commodities, food, medicine, or medical devices to Iran or for the provision of humanitarian assistance to the people of Iran, including engaging in a financial transaction relating to humanitarian assistance or for humanitarian purposes, transporting goods or services that are necessary to carry out operations relating to humanitarian assistance or humanitarian purposes, and having merely incidental contact, in the course of providing humanitarian assistance or aid for humanitarian purposes, with individuals who are under the control of a foreign person subject to sanctions under this Act.
 (b)DefinitionsIn this section: (1)Agricultural commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).
 (2)Medical deviceThe term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). (3)MedicineThe term medicine has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
					402.Presidential waiver authority for specified sanctions
				(a)Case-by-Case waiver authority
 (1)In generalSubject to subsection (d), the President may waive, on a case-by-case basis and for a period of not more than 180 days, a requirement under section 203, 205, 207, or 208 to impose sanctions with respect to a person, and may waive the continued imposition of such sanctions, not less than 30 days after the President determines and reports to the appropriate congressional committees that it is vital to the national security interests of the United States to waive such sanctions.
 (2)Renewal of waiversThe President may, on a case-by-case basis, renew a waiver under paragraph (1) for an additional period of not more than 180 days if, not later than 15 days before that waiver expires, the President makes the determination and submits to the appropriate congressional committees a report described in paragraph (1).
 (3)Successive renewalThe renewal authority provided under paragraph (2) may be exercised for additional successive periods of not more than 180 days if the President follows the procedures set forth in paragraph (2), and submits the report described in paragraph (1), for each such renewal.
 (b)Contents of waiver reportsEach report submitted under subsection (a) in connection with a waiver of sanctions under section 203, 205, 207, or 208 with respect to a person, or the renewal of such a waiver, shall include—
 (1)a specific and detailed rationale for the determination that the waiver is vital to the national security interests of the United States;
 (2)a description of the activity that resulted in the person being subject to sanctions under section 203, 205, 207, or 208;
 (3)an explanation of the efforts made by the United States to secure the cooperation of the government with primary jurisdiction over the person or the location where the activity described in paragraph (2) occurred in terminating or, as appropriate, penalizing the activity;
 (4)an assessment of the significance of the activity described in paragraph (2) in contributing to the ability of Iran to threaten the interests of the United States or allies of the United States, develop systems capable of delivering weapons of mass destruction, destabilize any foreign country, support international terrorism, or violate the human rights of any person in Iran; and
 (5)a statement with respect to the anticipated response of the United States in the event that the person engages in additional activities that would be subject to sanctions under section 203, 205, 207, or 208.
 (c)Effect of report on waiverIf the President submits a report under subsection (a) in connection with a waiver of sanctions under section 203, 205, 207, or 208 with respect to a person, or the renewal of such a waiver, the President shall not be required to impose sanctions under section 203, 205, 207, or 208, as applicable, with respect to the person described in the report during the 30-day period referred to in subsection (a).
				(d)Limitations on waiver use
 (1)Applicability to agreements with IranThe President may not exercise the waiver authority provided under subsection (a) to implement, effectuate, support, satisfy, or fulfill the terms of any international agreement pertaining to Iran, whether legally binding under international law or not, unless, before the President exercises the waiver authority, the agreement is approved through the enactment of a joint resolution or the Senate provides its advice and consent with respect to the agreement pursuant to section 2 of article II of the Constitution of the United States.
 (2)Consultations with foreign governmentsThe President may exercise the waiver authority provided under subsection (a) with respect to a foreign person only after the President has—
 (A)consulted with the foreign government with primary jurisdiction over the person or the location where the activity subject to sanctions under section 203, 205, 207, or 208 occurred with respect to the activity; and
 (B)attempted to secure the cooperation of the foreign government with primary jurisdiction over the person or activity in terminating or, as appropriate, imposing penalties for the activity.
 (3)Licensing authorityNo licensing authority provided by this Act or in the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) shall be used to implement, effectuate, support, satisfy, or fulfill the terms of any international agreement pertaining to Iran entered into after the date of the enactment of this Act, whether legally binding under international law or not, unless, before the exercise of the licensing authority, the agreement is approved through the enactment of a joint resolution or the Senate provides its advice and consent with respect to the agreement pursuant to section 2 of article II of the Constitution of the United States.
 (e)Case-by-Case definedIn this section, the term case-by-case, with respect to a waiver of sanctions— (1)means only that sanctions may be waived with respect to a single person; and
 (2)does not authorize a waiver of sanctions with respect to a category of activity or class of transactions.
					403.Requests from Congress relating to imposition of sanctions
 (a)In generalNot later than 120 days after receiving a written request from the chairperson and ranking member of one of the appropriate congressional committees with respect to whether a person should be subject to sanctions under section 201, 202, 203, 204, 205, 207, or 208, the President shall submit to the chairperson and ranking member of that committee a response addressing the status of that person.
 (b)FormEach response required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
				404.Mandatory investigations
 (a)InitiationUpon receipt by the President of credible information indicating that a person is engaged in activity subject to sanctions under section 201, 202, 203, 206, or 208, the President shall initiate an investigation to determine whether the person is subject to any such sanctions.
 (b)PersonnelThe President may direct the Secretary of State, the Secretary of the Treasury, and the heads of such other Federal agencies as may be necessary to assign sufficient experienced and qualified investigators, attorneys, and technical personnel to conduct investigations under subsection (a).
 (c)Determination and notificationExcept as otherwise provided by this Act, not later than 180 days after initiating an investigation under subsection (a) with respect to a person, the President shall—
 (1)determine whether the person is subject to sanctions under section 201, 202, 203, 206, or 208; and
 (2)if the President determines that the person is subject to any of such sanctions, impose the applicable sanctions with respect to that person.
					
